Case 20-13815-pmm   Doc 1   Filed 09/23/20 Entered 09/23/20 09:29:54   Desc Main
                            Document     Page 1 of 8
Case 20-13815-pmm   Doc 1   Filed 09/23/20 Entered 09/23/20 09:29:54   Desc Main
                            Document     Page 2 of 8
Case 20-13815-pmm   Doc 1   Filed 09/23/20 Entered 09/23/20 09:29:54   Desc Main
                            Document     Page 3 of 8
Case 20-13815-pmm   Doc 1   Filed 09/23/20 Entered 09/23/20 09:29:54   Desc Main
                            Document     Page 4 of 8
Case 20-13815-pmm   Doc 1   Filed 09/23/20 Entered 09/23/20 09:29:54   Desc Main
                            Document     Page 5 of 8
Case 20-13815-pmm   Doc 1   Filed 09/23/20 Entered 09/23/20 09:29:54   Desc Main
                            Document     Page 6 of 8
Case 20-13815-pmm   Doc 1   Filed 09/23/20 Entered 09/23/20 09:29:54   Desc Main
                            Document     Page 7 of 8
Case 20-13815-pmm   Doc 1   Filed 09/23/20 Entered 09/23/20 09:29:54   Desc Main
                            Document     Page 8 of 8
